                                               United States Bankruptcy Court
                                                  District of New Mexico
In re:                                                                                                     Case No. 18-13027-t
Roman Catholic Church of the Archdiocese                                                                   Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 1084-1                  User: nabshez                      Page 1 of 2                          Date Rcvd: Apr 17, 2019
                                      Form ID: pdfor1                    Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 19, 2019.
crcm           +Brad D. Hall,   320 Gold Avenue SW,   Suite 1218,   Albuquerque, NM 87102-3216
intp           +Elizabeth Hardin-Burrola,   P.O. Box 178,   Gallup, NM 87305-0178

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 19, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 17, 2019 at the address(es) listed below:
              Alice Nystel Page    on behalf of U.S. Trustee    United States Trustee Alice.N.Page@usdoj.gov
              Alicia C. Lopez    on behalf of Creditor    John Doe #1, 2, 4, 5, 6 alopez@rothsteinlaw.com,
               melopez@rothsteinlaw.com;psanchez@rothsteinlaw.com;nrivera@rothsteinlaw.com;dchalan@rothsteinlaw.
               com;ldelgado@rothsteinlaw.com;bjtrujillo@rothsteinlaw.com
              Andrew Berne Indahl    on behalf of Creditor Thomas Paickattu andy@alturalawfirm.com
              Andrew Berne Indahl    on behalf of Plaintiff Thomas Paickattu andy@alturalawfirm.com
              Annie Coogan     on behalf of Creditor Rudy Blea annie@cooganlawnm.com
              Bruce Anderson     on behalf of Debtor    Roman Catholic Church of the Archdiocese of Santa Fe
               baafiling@eaidaho.com, brucea@eaidaho.com
              Carlos Sedillo     on behalf of Interested Party    Various tort claimants csedillo@fchclaw.com
              Caroline Manierre     on behalf of Creditor    John Doe #1, 2, 4, 5, 6 cmanierre@rothsteinlaw.com,
               melopez@rothsteinlaw.com;psanchez@rothsteinlaw.com;nrivera@rothsteinlaw.com;dchalan@rothsteinlaw.
               com;ldelgado@rothsteinlaw.com;bjtrujillo@rothsteinlaw.com
              Carolyn M Nichols    on behalf of Creditor    John Doe #1, 2, 4, 5, 6 cmnichols@rothsteinlaw.com,
               melopez@rothsteinlaw.com;psanchez@rothsteinlaw.com;nrivera@rothsteinlaw.com;dchalan@rothsteinlaw.
               com;ldelgado@rothsteinlaw.com;bjtrujillo@rothsteinlaw.com
              Charles S Glidewell    on behalf of U.S. Trustee    United States Trustee
               charles.glidewell@usdoj.gov
              Chris W Pierce    on behalf of Debtor    Roman Catholic Church of the Archdiocese of Santa Fe
               cpierce@walkerlawpc.com, piercelawfirm@gmail.com;WalkerLawPC14@gmail.com;MWells@walkerlawpc.com
              Christopher Pattock     on behalf of U.S. Trustee    United States Trustee
               Christopher.J.Pattock@usdoj.gov
              Christopher P. Winters    on behalf of Interested Party    Various tort claimants
               cwinters@fchclaw.com
              Dennis A Banning    on behalf of Interested Party    Santa Maria de La Paz Parish
               nmfl@nmfinanciallaw.com,
               banninglaw@yahoo.com;dab@nmfinanciallaw.com;banningdr54167@notify.bestcase.com
              Don F Harris    on behalf of Interested Party    Santa Maria de La Paz Parish
               nmfl@nmfinanciallaw.com,
               briefwriter@comcast.net;donharrislawfirm@gmail.com;nmflcmecf@gmail.com;r54167@notify.bestcase.com
               ;dab@nmfinanciallaw.com
              Ford Elsaesser     on behalf of Debtor    Roman Catholic Church of the Archdiocese of Santa Fe
               ford@eaidaho.com
              James C Jacobsen    on behalf of Creditor    State of New Mexico, Workers Compensation
               Administration jjacobsen@nmag.gov, jotero@nmag.gov
              James I. Stang    on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               jstang@pszjlaw.com
              Jonathan B. Alter    on behalf of Interested Party    St. Paul Fire & Marine Insurance Company
               jalter@travelers.com
              Juan L Flores    on behalf of Debtor   Roman Catholic Church of the Archdiocese of Santa Fe
               jflores@stelznerlaw.com, jgarcia@stelznerlaw.com
         Case 18-13027-t11             Doc 167         Filed 04/19/19         Entered 04/19/19 22:39:41 Page 1 of 4
District/off: 1084-1          User: nabshez               Page 2 of 2                  Date Rcvd: Apr 17, 2019
                              Form ID: pdfor1             Total Noticed: 2


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Laura R Callanan    on behalf of Interested Party J. W. laura@curtislawfirm.org,
               lisa@curtislawfirm.org;amalia@curtislawfirm.org;filing@curtislawfirm.org
              Leonard K Martinez-Metzgar    on behalf of U.S. Trustee    United States Trustee
               leonard.martinez-metzgar@usdoj.gov
              Leslie D. Maxwell    on behalf of Interested Party    Catholic Charities, Inc.
               lmaxwell@maxwelllawpc.com, 9786701420@filings.docketbird.com;aburnside@maxwelllawpc.com;
              Lisa K. Curtis    on behalf of Interested Party J. W. lisa@curtislawfirm.org,
               steven@curtislawfirm.org;pauline@curtislawfirm.org;filing@curtislawfirm.org
              Manuel Hernandez     on behalf of Interested Party    Various tort claimants mhernandez@fchclaw.com
              Martha G Brown    on behalf of Interested Party    Sons of the Holy Family, Inc mgb@modrall.com,
               sandih@modrall.com
              Merit Bennett     on behalf of Creditor John Doe Victim administrator@thebennettlawgroup.com,
               mb@thebennettlawgroup.com;tk@thebennettlawgroup.com;ag@thebennettlawgroup.com;dv@thebennettlawgro
               up.com
              Merit Bennett     on behalf of Plaintiff John Doe administrator@thebennettlawgroup.com,
               mb@thebennettlawgroup.com;tk@thebennettlawgroup.com;ag@thebennettlawgroup.com;dv@thebennettlawgro
               up.com
              Paul M Fish    on behalf of Interested Party    Sons of the Holy Family, Inc pfish@modrall.com,
               nikkim@modrall.com;nikkim@ecf.courtdrive.com
              Paul M Linnenburger    on behalf of Creditor    John Doe #1, 2, 4, 5, 6
               plinnenburger@rothsteinlaw.com,
               melopez@rothsteinlaw.com;psanchez@rothsteinlaw.com;nrivera@rothsteinlaw.com;dchalan@rothsteinlaw.
               com;ldelgado@rothsteinlaw.com;bjtrujillo@rothsteinlaw.com
              Pierre Levy     on behalf of Creditor Christine Romero pierre@ofrielandlevy.com
              Robert M. Charles, Jr.    on behalf of Creditor    Parish Steering Committee of the Roman Catholic
               Church of the Archdiocese of Santa Fe RCharles@LRRC.com, BankruptcyNotices@LRRC.com
              Sam L. Fadduol    on behalf of Interested Party    Various tort claimants sfadduol@fchclaw.com
              Samuel I. Roybal    on behalf of Debtor   Roman Catholic Church of the Archdiocese of Santa Fe
               sroybal@walkerlawpc.com, WalkerLawPC14@gmail.com,mlara@walkerlawpc.com
              Stephanie L Schaeffer    on behalf of Defendant    Roman Catholic Church of the Archdiocese of
               Santa Fe sschaeffer@walkerlawpc.com,
               awynn@walkerlawpc.com;WalkerLawPC14@gmail.com;mlara@walkerlawpc.com
              Stephanie L Schaeffer    on behalf of Debtor    Roman Catholic Church of the Archdiocese of Santa
               Fe sschaeffer@walkerlawpc.com,
               awynn@walkerlawpc.com;WalkerLawPC14@gmail.com;mlara@walkerlawpc.com
              Thomas D Walker    on behalf of Debtor   Roman Catholic Church of the Archdiocese of Santa Fe
               twalker@walkerlawpc.com,
               mlara@walkerlawpc.com;sroybal@walkerlawpc.com;WalkerLawPC14@gmail.com;spatteson@walkerlawpc.com;m
               devine@walkerlawpc.com
              United States Trustee    ustpregion20.aq.ecf@usdoj.gov
              Vito Ray de la Cruz    on behalf of Interested Party    Various tort claimants vito@tamakilaw.com
                                                                                               TOTAL: 39




       Case 18-13027-t11       Doc 167     Filed 04/19/19     Entered 04/19/19 22:39:41 Page 2 of 4
                             UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF NEW MEXICO

  In re:

  Roman Catholic Church of
  the Archdiocese of Santa Fe,                                         Case No. 18-13027 t11

           Debtor.

                                            INJUNCTION

           This matter came before the Court for a status conference on April 17, 2019. Counsel and

  other interested parties appeared as stated on the record.

           Being sufficiently advised, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:

           1.     All persons are hereby enjoined, until further order of the Court, from publishing,

  speaking, writing, emailing, hand-delivering, posting on social media, or otherwise disclosing,

  communicating, disseminating, or preserving the names and/or other information in the document

  entered RQWKH&RXUW¶VGRFNHWon March 25, 2019, doc.  WKH³6HDOHG'RFXPHQW´ 

           2.     All persons are hereby enjoined to immediately and safely dispose of and destroy

  any copies of the Sealed Document and/or any information contained therein. No records of any

  such information are to be kept, in electronic, paper, or other format.

           3.     This injunction shall not apply to:

                  a.     The Debtor, which filed the Sealed Document;
                  b.     The Office of the United States Trustee; or
                  c.     Members of and cRXQVHOIRUWKHXQVHFXUHGFUHGLWRUV¶FRPPLWWHHLQWKLVFDVH.




Case 18-13027-t11       Doc 167      Filed 04/19/19     Entered 04/19/19 22:39:41 Page 3 of 4
Case 18-13027-t11   Doc 167   Filed 04/19/19   Entered 04/19/19 22:39:41 Page 4 of 4
